Citation Nr: 1208523	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-03 657	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of spousal dependency and indemnity compensation benefits in the amount of $104,104.93.


REPRESENTATION

Appellant represented by:	Bradley T. Hayes, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983 and from September 1990 to July 1991.  He died in June 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision by the Committee on Waivers and Compromises (Committee) which found no fraud, misrepresentation, or bad faith on the part of the appellant, but declined to waive the debt or any portion of the appellant's debt under the standards of equity and good conscience.

The appellant had requested the opportunity to present testimony in support of her request for a waiver at a personal hearing before a Veterans Law Judge.  However, in an August 2010 telephone call, she indicated she would not be able to keep a hearing appointment for medical reasons, and requested that her case be forwarded to the Board to be decided upon the evidence of record.  Her hearing request is therefore considered to have been withdrawn.  38 C.F.R. § 20.704(e).  

The appeal is REMANDED to the Pension Center via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Initially, the Board observes that claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice provisions.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) are relevant to a different chapter of title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The overpayment at issue was created when the appellant remarried, but did not inform the VA of her remarriage, continuing to receive VA dependency and indemnity benefits, which were predicated, in part, upon her status as the unremarried widow of the Veteran.  

Dependency and indemnity compensation benefits were granted to the appellant for herself and for her minor children effective in July 1998.  Along with the July 1998 notice of the grant, she was given the VA Form 21-8765, Service-Connected Death Award Attachment, which explained her rights and responsibilities as a beneficiary of dependency and indemnity compensation, including her responsibility to inform the VA if her marital status were to change.  However, the appellant did remarry in January 2002.  She did not inform the VA of her remarriage until December 2006, however, and continued to accept monthly dependency and indemnity compensation benefits after her remarriage, in the calculated amount of $104,104.93.  

The appellant has not challenged the creation of this debt.  Rather, she asserts that she did not realize she could not receive the dependency and indemnity benefit after remarriage.  In a December 2006 letter, she states she must have received incorrect information from a Sergeant.  

In two separate letters, both received in December 2006, the appellant indicates that she is willing to repay the money she owes, although she requests a payment plan that will not effect significant hardship upon her and her family.  These statements would appear to constitute an offer of compromise on her part; however, no compromise offer has been addressed by the Committee.

The appellant submitted an incomplete financial status report in September 2007.  When the Committee considered her request for a waiver of the declared debt, they found no financial hardship because the financial status report had not been "filled out properly."  Apparently in response to this, the appellant submitted another financial status report in August 2008, which contains more information about her financial situation.  Review of the November 2008 Statement of the Case and the August 2010 Supplemental Statement of the Case, however, reveals that the updated information in the August 2008 financial status report was not considered in connection with a decision on her waiver claim.  

Prior to further appellate review of the appellant's waiver claim, the Committee should address and consider her December 2006 offers of Compromise.  Additionally, the information in the August 2008 financial status report must be reviewed as to its impact upon the standards of equity and good conscience.  Given the length of time which has passed, the appellant should be given the opportunity to submit additional financial status reports reflecting her current financial situation.  Additionally, we observe that in her December 2008 substantive appeal, the appellant asserted that both she and her current husband live on disability benefits, and that she has poor health.  

Lastly, some clarification is required concerning the appellant's attorney representation.  The appellant executed and filed the appropriate form appointing the attorney named on the title page of this decision as her representative before the VA in January 2008.  In May 2008, the VA promulgated new regulations for the accreditation of attorneys who intend to practice in the VA administrative system.  It does not appear that the appellant's attorney has begun the process of becoming accredited.  Nevertheless, because he was appointed by the appellant prior to the promulgation of the new rules, he remains her representative in VA proceedings, including this one.  This responsibility involves the high standard of care to which all members of the bar are held in the representation of their clients.  Review of the claims file, however, reveals some confusion on the part of VA employees as to the attorney's status since he has not been accredited by VA.  Therefore, we wish to clarify that upon remand, he is to be accorded all the courtesies extended to a fully-accredited attorney representative in this matter.  Concomitantly, he has the responsibility to fully and vigorously represent the appellant in this matter.  As there is some indication in the file that he may have changed his phone number and was unable to be reached by phone, the appellant is reminded that, if for any reason she is dissatisfied with his representation, she may terminate the appointment at any time.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her attorney should be provided with the appropriate forms to report her financial status and her medical expenses and any other information pertinent to her assertion of financial hardship and given an appropriate time to respond.  

2.  After the above has been accomplished, the Committee should reconsider the appellant's request for a waiver and her 2006 offer of compromise, to include specific consideration of the information on the 2008 financial status report and all updated financial information provided pursuant to the above request. 

3.  After the development requested above has been completed, the RO should again review the record.  If all or part of the waiver sought on appeal remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


